IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            :    No. 9 DB 2021 (No. 10 RST 2021)
                                            :
SARAH KATHERINE MARTYNOWSKI                 :    Attorney Registration No. 316427
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :    (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 24th day of February, 2021, the Report and Recommendation of

Disciplinary Board Member dated February 17, 2021, is approved and it is ORDERED

that Sarah Katherine Martynowski, who has been on Inactive Status, has demonstrated

that she has the moral qualifications, competency and learning in law required for

admission to practice in the Commonwealth, shall be and is, hereby reinstated to active

status as a member of the Bar of this Commonwealth. The expenses incurred by the

Board in the investigation and processing of this matter shall be paid by the Petitioner.